Citation Nr: 1329285	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral eye 
disability, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2010 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In April 2011, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In November 2012, the Board remanded the Veteran's claim for 
additional development.  Specifically, the Board instructed 
that the AMC forward the Veteran's claims file to the 
October 2011 VA examiner for an addendum opinion, or, if 
unavailable, an appropriate clinician to determine the 
etiology of the Veteran's current eye disabilities.  The 
Board requested an opinion as to whether it was at least as 
likely as not that the Veteran had a current eye disability 
etiologically related to service or proximately due to or 
aggravated by his service-connected diabetes mellitus.  In 
addition, the Board instructed that the examiner consider 
the March 2011 record from Pearle Vision Center and 
reconcile the opinion with the positive nexus opinion 
provided by Dr. D. Mantz in June 2010.  

In December 2012, the Veteran underwent a VA examination 
conducted by a VA examiner other than the October 2011 VA 
examiner.  The record indicates that the VA examiner 
reviewed the Veteran's claims file, to include the March 
2011 record from Pearle Vision Center, and opined that the 
Veteran demonstrated no retinal changes that could be 
associated with his diabetes mellitus.  The VA examiner 
found that the Veteran demonstrated mild nuclear sclerotic 
cataracts that were age-related and not visually 
significant.  The VA examiner opined that the Veteran's 
current level of cataract was not likely aggravated or made 
worse by his diabetes based on the current examination.  It 
was also stated that although diabetes could accelerate the 
progression of age-related nuclear sclerotic cataracts, this 
was not the case for the Veteran, whose nuclear sclerotic 
changes were at the expected level for his age.  The VA 
examiner also diagnosed presbyopia and opined that it was 
age-related and not related to diabetes.  The VA examiner 
diagnosed dermatochalasis of both upper lids that was not 
related to diabetes.  The VA examiner also diagnosed visual 
field constriction, both eyes, and opined that the 
constricted visual fields were not likely related to the 
Veteran's diabetes given the absence of retinopathy.

Here, the Board finds the December 2012 VA examiner's 
opinion inadequate as it did not address the theory of 
entitlement to service connection on a direct-incurrence 
basis.  Specifically, the VA examiner did not provide an 
opinion as to whether it was at least as likely as not that 
the Veteran had a current eye disability etiologically 
related to active duty service.  As noted in the Board 
remand, a June 2010 opinion by Dr. D. Mantz links the 
Veteran's eye condition to his military service.  As the VA 
examiner did not address whether any eye disability is 
directly related to active duty and did not reconcile the 
opinion with that of Dr. D. Mantz, a remand is warranted for 
an addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.	Forward the Veteran's claims file to 
the VA examiner who conducted the December 
2012 VA examination to provide a 
supplemental opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any eye 
disability is etiologically related to 
active duty.  In rendering the requested 
opinion, the examiner should address all 
eye disabilities diagnosed during the 
pendency of the appeal.  In addition, the 
examiner should specifically address and 
reconcile his opinion with the June 2010 
positive nexus opinion provided by Dr. D. 
Mantz linking the Veteran's eye condition 
to service. 

If the December 2012 VA examiner is not 
available, schedule the Veteran for a VA 
examination with an appropriate clinician 
to determine the etiology of any eye 
disability diagnosed during the pendency 
of the appeal.  All necessary tests should 
be performed.  In addition, the claims 
file should be reviewed in conjunction 
with the examination, and the examination 
report should indicate that such a review 
was performed.  The examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any eye disability diagnosed 
during the pendency of the appeal is 
etiologically related to service.  In this 
respect, the examiner should specifically 
address and reconcile his/her opinion with 
the June 2010 positive nexus opinion 
provided by Dr. D. Mantz linking the 
Veteran's eye condition to service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means the weight of the medical 
evidence both for and against the claim is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.

A complete rationale for any opinion 
expressed must be included in the 
examination report.  

2.	Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral eye disability, to include as 
secondary to service-connected diabetes 
mellitus.  If the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative a Supplemental 
Statement of the Case and an adequate 
opportunity to respond before the case is 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


